Citation Nr: 0827739	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
December 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned at a June 2008 
hearing held at the RO.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for a major depressive 
disorder, currently evaluated as 30 percent disabling.  In a 
February 2007 statement of the case, the RO relied on an 
August 2006 VA examination in continuing the veteran's 30 
percent evaluation.  However, at the June 2008 Board hearing, 
the veteran asserted that his condition has increased in 
severity since the August 2006 VA examination.  Therefore, a 
new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) 
(a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination). 

As a final note, the Board observes that the veteran 
indicated at his June 2008 Board hearing that he as continued 
receiving treatment for his depression at the Columbia VA 
Medical Center.  As such, on remand, any outstanding VA 
treatment records should also be obtained.




Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA records for 
treatment from January 2007 to the 
present.  Specifically, records related 
to the veteran's treatment at the 
Columbia VAMC during this period must 
be associated with the claims file.

2.	Schedule the veteran for a VA 
psychiatric examination to determine 
the severity of his depressive 
disorder.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was completed.  
The examiner should identify the 
nature, frequency, and severity of all 
current manifestations of depression.  
The examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and 
an explanation of the significance of 
the current levels of psychological, 
social, and occupational functioning 
which support the score.  The examiner 
should specifically comment on the 
impact of the veteran's depression upon 
his social and industrial activities, 
including his employability.  The 
rationale for all opinions expressed 
must be provided.

3.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
readjudicate the issue on appeal.  
Unless the benefits sought on appeal 
are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




